 

IN THE UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF MISSISSIPPI

ABERDEEN DIVISION
DUNCAN LOTT PLAINTIFF
vs. CIVIL ACTION NO. 1:18-CV-00063-GHD-DAS
“AXA EQUITABLE LIFE INSURANCE
COMPANY AND DISABILITY
MANAGEMENT SERVICES, INC. DEFENDANTS

AGREED JUDGMENT OF DISMISSAL WITH PREJUDICE

 

THIS DAY, this cause came before this Court on the joint ore tenus motion to dismiss of
the Plaintiff and the Defendants and the Court being advised that all issues existing between the
Plaintiff and the Defendants have been resolved, it is the opinion of the Court that the motion to
dismiss this case should be granted.

IT IS, THEREFORE, ORDERED AND ADJUDGED, that this cause be, and hereby is,
dismissed with prejudice as to any and all claims by Plaintiff against Defendants and the
Counterclaim asserted by AXA Equitable Life Insurance Company against Plaintiff, with each
party to bear their own costs. D> .

SO ORDERED, this, the / F day of November , 2019,

U.S. DISTRICT COURT JUDGE

 

 

AGREED AND APPROVED:

‘s/ John A, Ferrell /s/ Kenna lL. Mansfield Jr.
FERRELL & MARTIN, P.A. WELLS MARBLE & HURST, PLLC
P.O. Box 146 Post Office Box 131

Booneville, MS 38829 Jackson, MS 39205-0313
johnaferrell@att.net  kmansfield@wellsmar.com
ATTORNEY FOR PLAINTIFF ATTORNEY FOR DEFENDANTS

Page 1 of 1

ty
